DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 9, 16, 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Uren (US 2016/0199299). 
Uren discloses a cannabis infused chewing composition imparting extracts from cannabis plants to a user for medicinal and recreational purposes. The cannabis infused chewing composition includes a quantity of cannabis plant matter, a quantity of cannabis extract, a quantity of bonding composition, a quantity of moisturizer, and a quantity of flavor enhancer. The quantity of cannabis plant matter is selected from a group consisting of cannabis buds (also known as nubs), leaves, roots, stems, or combinations thereof. Cannabis plant matter is infused with additional cannabis extracts and oils to increase the potency of the compounds found within a cannabis plant (Abstract; [0005]; [0015]). The moisturizer composition of Uren is selected from a group consisting of water, ethanol, and combinations thereof ([0020]). The flavor enhancer of Uren is selected from a group consisting of sodium chloride, sodium saccharin, natural flavorings, artificial flavorings, sucralose, and combinations thereof ([0021]). Uren does not disclose or suggest that the casing component comprises molasses in an amount ranging from about 15- 45% by weight of the casing, glycerin and propylene glycol, 
Uren also does not disclose that the cannabis extract is a decarboxylated cannabinoid extract in a nanoemulsion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE A WILL/Examiner, Art Unit 1747            


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747